For Immediate Release Rentech Announces Record Results for Fiscal 2008 Fourth Quarter and Full Year Company Projects Positive EBITDA for First Time in History for Fiscal Year LOS ANGELES (December 15, 2008) – Rentech, Inc. (NYSE Alternext US: RTK) today announced results for its fiscal 2008 fourth quarter and fiscal year ended September 30, 2008. The Company also provided financial guidance for fiscal year For the fourth quarter of fiscal year 2008, Rentech reported revenue of $74.6 million, compared to $29.6 million for the comparable quarter in the prior year. Rentech reported a net loss applicable to common shareholders of $8.9 million or $0.05 per share for the quarter ended September 30, 2008, which included $0.02 per share of non-cash impairment charges. This compares to a net loss applicable to common shareholders of $58.9 million or $0.36 per share for the comparable period in fiscal year 2007, which included $0.23 per share of non-cash impairment charges. Rentech is currently projecting consolidated EBITDA to be positive in fiscal year 2009.
